                                                                                               ..--------------------..,
AO 245B (CASD Rev. 1119) Judgment in a Criminal Case                                                      FILED
                                        UNITED STATES DISTRICT Co                                 T        MAY 0 9 2019
                                           SOUTHERN DISTRICT OF CALIFORNIA                        CLERK ll S f)l$TRICT COURT
                                                                                               SOUTHER~     iliS.,."1•l i    ~   UFORNIA
              UNITED STATES OF AMERICA                              JUDGMENT IN A IHMINAL CASE                                   DEPUTY
                                   v.                               (For Offenses Committed On or After November 1, 198
                 YADIRA GRANDE-MEJIA (1)
                                                                       Case Number:        3:19-CR-01403-WQH

                                                                    Nathan Feneis, FD
                                                                    Defendant's Attorney
USM Number

D -
THE DEFENDANT:
IZI pleaded guilty to count(s)          One of the Information

D     was found guilty on count(s)
      after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section I Nature of Offense                                                                                       Count
18:1544 - Misuse of Passport (Felony)                                                                                         1




     The defendant is sentenced as provided in pages 2 through          2   of this judgment.
                                                                     ------
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                is          dismissed on the motion of the United States.

IZ!   Assessment: $100.00 remitted as waived.
      Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
      waived and remitted as uncollectible.
D     NTA Assessment*:$

      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI   No fine                  D Forfeiture pursuant to order filed                                            , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                   HON.           LIAM Q. HAYES
                                                                   UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                YADIRA GRANDE-MEJIA (1)                                                   Judgment - Page 2 of2
CASE NUMBER:              3: l 9-CR-01403-WQH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       D     at                                               on
       D     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on


at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                 3:19-CR-01403-WQH
